TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00556-CR


Judy Lynn Rushing, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. CR4864, HONORABLE CHARLES J. HEARN, JUDGE PRESIDING



O R D E R
PER CURIAM
This is an appeal from a conviction for felony driving while intoxicated.  Appellant's
appointed counsel on appeal, Ms. Christine Byrd Webb, has filed a motion to withdraw stating that
appellant has hired Mr. Tim Inman as substitute counsel.  Mr. Inman has not responded to the
Clerk's telephone calls seeking to confirm his employment.
The motion to withdraw is overruled.  Ms. Webb remains counsel of record unless
and until Mr. Inman files a motion to substitute as counsel.  Tex. R. App. P. 6.5(d).  Appellant's brief
is due March 21, 2002.
It is ordered February 25, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish